NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10107

                Plaintiff-Appellee,             D.C. Nos.
                                                2:05-cr-00040-KJD-RJJ-1
 v.                                             2:13-cv-00539-KJD

MARIO WEICKS,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Mario Weicks appeals from the district court’s amended judgment and

challenges the 270-month sentence imposed upon resentencing. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Weicks was originally convicted of possessing a firearm in furtherance of a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
crime of violence under 18 U.S.C. § 924(c), and received a mandatory, consecutive

60-month term of imprisonment for this conviction. Weicks challenged the

constitutionality of that conviction in his 28 U.S.C. § 2255 motion, which the

district court denied. In light of the Supreme Court’s intervening decision of

United States v. Davis, 139 S. Ct. 2319 (2019), we vacated the district court’s order

insofar as it denied Weicks’s § 924(c) claim, and remanded for resentencing. On

remand, the district court vacated the 60-month consecutive sentence imposed on

Weicks’s now-invalid § 924(c) conviction, and left the 270-month sentence on the

remaining convictions intact.

      On appeal, Weicks contends that the district court should have recalculated

the Guidelines range without an undue influence enhancement under U.S.S.G.

§ 2G1.3(b)(2)(B) and grouped the felon in possession count with one of the

prostitution-related counts. When a § 2255 movant successfully challenges one

out of multiple counts of conviction, the district court has discretion to either

conduct a full resentencing or correct the sentence only as to the vacated count.

See Troiano v. United States, 918 F.3d 1082, 1086-87 (9th Cir. 2019). On the

record before us, we conclude that the district court did not abuse its discretion by

simply excising the 60-month sentence for the vacated § 924(c) conviction. See id.

      AFFIRMED.




                                           2                                    20-10107